DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, in the reply filed on 29 September 2020 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to be directed towards the same inventive concept.  This is found persuasive; accordingly, the requirement is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wong et al. (US 2007/0219455). Wong discloses a system for measuring a heart rate, the system comprising: a sensor configured to measure electric signals in a subject's body, convert analog measurements to digital readings, and transmit the digital readings (e.g. ¶¶ 34); a server configured to receive the digital readings and calculate heart rate based on overlapping segments of the digital readings by identifying R-peaks within the segments, calculating a number of sample values based on times between adjacent R-peaks, discarding samples that are influenced by false peak detection or missed peak detection, and calculating an average of remaining sample values (e.g. ¶¶ 69-81, 95, 106, etc.); and a display device configured to display the averages of the remaining sample values (e.g. ¶¶ 36-55).  It is noted that the sensor is adapted for fixation to a

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792